Order entered April 21, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00185-CV

               IN THE INTEREST OF D.M., A MINOR CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-03631

                                     ORDER
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein

      On the Court’s own motion, we VACATE our opinion and judgment of

May 21, 2021 and REINSTATE the appeal.                 We GRANT the motion for

extension of time to file notice of appeal and deem the notice of appeal filed March

25, 2021 timely for jurisdictional purposes. We ORDER court reporter Yolanda

Atkins, the reporter who stenographically recorded the proceedings, to file the

reporter’s record within thirty days of the date of this order.

      We DIRECT the Clerk of the Court to send a copy of this order to LaToya

Young, as Official Court Reporter for the 255th Judicial District Court; Ms.

Atkins; and, the parties.

                                               /s/    KEN MOLBERG
                                                      JUSTICE